Citation Nr: 1044417	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  08-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether there is new and material evidence to reopen a claim for 
service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1971 to June 1975.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decision of August 2006 by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).

In a November 2009 decision, the Board denied the claim.  
Subsequently, the Veteran appealed the Board's November 2009 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) and in an Order dated in July 
2010, the Court ordered that a Joint Motion for an Order 
Vacating, in part, and  Remand (Joint Motion) be granted.

It issue of whether there was new and material evidence to reopen 
a claim for service connection for posttraumatic stress disorder 
(PTSD) was also denied by the Board in November 2009.  However, 
in June 2010 the Veteran expressed his intention to withdraw this 
issue.  Therefore, this issue no longer on appeal. 

A hearing was scheduled to be held before the undersigned 
Veterans Law Judge at this RO in August 2008.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.

The request to reopen being granted herein, the issue currently 
on appeal is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	A claim of service connection for schizophrenia was previously 
denied by the RO in July 1989.

2.	Evidence received since the July 1989 rating decision relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim of service connection schizophrenia.  



CONCLUSION OF LAW

1.	The July 1989 RO decision denying the claim of service 
connection for schizophrenia is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.	New and material evidence sufficient to reopen the claim for 
service connection for schizophrenia has been presented.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.
 



New and Material

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for the claimed disorder, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  38 C.F.R § 3.303 (2010); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Service connection may also 
be granted for disability shown to be proximately due to, or the 
result of, a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a non 
service-connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may also be granted for chronic disorders, to 
include schizophrenia, when manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).  

A July 1989 decision denying service connection for schizophrenia 
is final based on the evidence then of record.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

However, a claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence and be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The July 1989 rating decision denied the claim of service 
connection of schizophrenia because the evidence did not show the 
Veteran was treated for a chronic nervous disorder during service 
and no evidence of psychosis within one year presumptive period.  

Evidence submitted for this claim includes VA and private 
treatment records reporting treatment for schizophrenia since 
July 1989.  The Veteran's VA treatment records are absent of any 
clear nexus opinion relating the Veteran's schizophrenia disorder 
to his military service.  

The Veteran testified at an August 2008 Board hearing that he was 
disabled before service from a head injury.  During service he 
was exposed to heat, chemicals, and fumes from jet engines which 
caused headaches.  The Veteran stated he was transferred to 
Thailand working on flight line security program sensors when he 
started witnessing "ghostlike" figures.  See Board hearing 
transcript, dated August 2008.  

The Board finds that the aforementioned hearing testimony of the 
Veteran to be relevant to the claim of whether new and material 
evidence has been received to reopen a claim of entitlement to 
service connection for schizophrenia.  As this information was 
not associated with the claims file at the time of the Board's 
July 1989 decision, that decision was not based on consideration 
of all the available evidence and should be vacated with respect 
to the denial of the Veteran's application to reopen a claim of 
entitlement to service connection for schizophrenia.


ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for schizophrenia, the 
claim is reopened.  To this extent, the appeal is granted.


REMAND

In order to give the Veteran every consideration with respect to 
the present appeal, it is the Board's opinion that further 
development of the case is necessary.  The Veteran stated he 
believes his head injury prior to service and exposure to fumes 
and heat during service may have contributed to his 
schizophrenia.  He stated at the August 2008 Board hearing that 
during service he "started seeing things other people weren't 
seeing."  See Board hearing. 

The Veteran is competent to testify as to a condition within his 
knowledge and personal observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Similarly, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition, (2) 
the lay person is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is 
competent to testify that he saw "ghostlike" figures while 
stationed in Thailand.

In addition, a medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the claim 
but (1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an event, 
injury, or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).

As for the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service connection 
for schizophrenia, as noted above, the Veteran has identified 
instances of hallucination in service.  Therefore, another VA 
medical opinion addressing the concerns discussed above is 
necessary in adjudication of the claim on appeal.  See 38 
U.S.C.A. § 5103A(d).

This case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.

Accordingly, the case is REMANDED for the following action:

1.	Any additional private and VA treatment 
records must be identified by the Veteran.  
If necessary, the Veteran should be asked to 
provide additional dates of treatment, names 
of health care providers, and locations of 
treatment facilities used.  These records 
should be obtained and associated with the 
claims file.

2.	Once all outstanding medical treatment 
records, if any, are obtained, schedule the 
Veteran for a VA examination with the 
appropriate medical specialists for an 
opinion regarding the etiology of his 
schizophrenia.  In particular, the examiner 
should indicate whether it is at least as 
likely as not (i.e., 50 percent or greater 
probability) the Veteran's schizophrenia 
started during his military service or was 
aggravated by service. 

All necessary diagnostic testing and 
evaluation needed to make this determination 
should be performed.  The designated examiner 
must review the claims file for the Veteran's 
pertinent medical and other history, 
including the Veteran's testimony that he 
witnessed "ghostlike" figures during 
service.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

Advise the Veteran that failure to report for 
this examination, without good cause, may 
have adverse consequences on his claim.

3.	Then readjudicate the claim for service 
connection for schizophrenia in light of the 
additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, send 
him and his representative a SSOC and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration of this claim.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


